         Case 1:20-cv-02947-MKV Document 34 Filed 01/15/21 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 1/15/2021
 DEBORAH ANN GATTONI, individually and on behalf of all
 others similarly situated,

                            Plaintiff,
                                                                         1:20-cv-02947-MKV
                             -against-
                                                                       ORDER OF DISMISSAL
 MOUNT SINAI HEALTH SYSTEM, INC., MOUNT SINAI
 BETH ISRAEL MEDICAL CENTER a/k/a BETH ISRAEL
 MEDICAL CENTER, BETH ISRAEL MEDICAL CENTER,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 33]. Accordingly, IT IS HEREBY ORDERED that the

Initial Pretrial Conference scheduled for February 2, 2021, at 11:00 AM and the deadline for the

parties to submit a joint letter and Proposed Case Management Plan and Scheduling Order are

adjourned sine die. IT IS FURTHER ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

a settlement agreement is not executed if the application to restore the action is made by February

14, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: January 15, 2021                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
